DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application dated 5/29/20 including claims 1-20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/21,12/17/20 and 6/19/20 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6,  11,16 are rejected under 35 U.S.C. 102 a(2) as being anticipated by Griot et al (US 20160374048), henceforth, D1 (‘048)
For claims 1 and 11,  D1 discloses following li8mitations:
A method for random access, comprising: 
(D1 discloses a method for random access (see D1: paragraphs [0066] to [0068]; figure 5), comprising:
Further in [0024] The method may include receiving, at a UE, a page from a base station, initiating a random access procedure by transmitting an access request to the base station responsive to the page.
receiving, by User Equipment (UE), a paging message from a network; 
(see D1: paragraph [0068] and figure 5: "the base station 105-e transmits page message 520, which in this 

determining, by the UE, random access control information associated with the paging message; 
(see D1: paragraph [0068]:"... the dedicated PRACH resource information");
determining, by the UE, a random access resource according to the random access control information; 
(see D1: paragraph [0068]:"... the identified PRACH resources"; see also paragraph [0067]); and 
initiating, by the UE, a random access procedure based on the random access resource. 
(see D1: paragraph [0068] and figure 5: "the UE 115-d transmits random access preamble 525 using the identified PRACH resources").

For claim 11, A device for random access, performed by User Equipment (UE), comprising: 
Further in [0024] The method may include receiving, at a UE, a page from a base station, initiating a random access procedure by transmitting an access request to the base station responsive to the page.
a processor, [0098] UE 115-h may also include a processor 1105.
Rest of limitations are the same as in claim 1.

For claims 6 and 16, A method for random access, comprising: 
(D1 discloses in a method for random access (see D1: paragraphs [0066] to [0068]; figure 5), comprising:
Further in [0024] The method may include receiving, at a UE, a page from a base station, initiating a random access procedure by transmitting an access request to the base station responsive to the page.
sending, by a network, a paging message to User Equipment (UE); and 
(D1: [0008] The base station may, in some examples, transmit a page message to the UE.)
17receiving, by the network, information in a random access procedure initiated by the UE based on a random access resource, the random access resource being determined according to random access control information associated with the paging message.  
 (see D1: paragraph [0068]:"... the dedicated PRACH resource information"); ([0068], fig. 5, The UE 115-d 
transmits random access preamble 525 using the identified PRACH Resources. In such a manner, the UE 115-d performs contention-free random access using the dedicated resources. The UE 115-d may perform the random access procedure a number of times until the random access response is received. [0091] The UE may initiate a random access channel (RACH) procedure by transmitting an access request to the base station responsive to the page, and may acknowledge the small data packet responsive to the access request during the RACH procedure. The acknowledgement may be transmitted, for example, via uplink resources of an uplink control channel (e.g., PUCCH) or uplink data channel (e.g., PUSCH) provided in the random access response or based on resources associated with the random access response (e.g., RA-RNTI, PDSCH location of random access response, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over ‘048  as applied to claims 1, 6, 11 and 16, above, and further in view of Hwang et al (7123628), henceforth, ‘628.
For claims 2, 12 and 7 , 17, ‘048 discloses all limitations of subject matter, as applied to preceding claims 1, 11, 6 and 16 respectively, with the exception of following limitation, which is disclosed by ‘628 as follows:
	wherein determining, by the UE, the random access control information associated with the paging message comprises: acquiring, by the UE, the random access control information from the paging message.  
	(‘628: see claim 1, receiving said time information, system information and paging information from said base station and transferring a synchronization request message or system information update mobile terminal performing a random access control operation between said corresponding mobile terminal and said base station, said step of performing said random access control operation ---}
	It would have been obvious to a person of ordinary skill before the effective date of invention to combine the limitation of ‘628 with those of ‘048the advantage of compatible multimedia communication service.

Claims 3-4, 8-9, 13-14 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over ‘048 in view of ‘628  as applied to claims 1-2, 6-7, 11-12 and 16-17, above, and further in view of Singh et al (US 20130225168), henceforth, ‘168.
For claims 3, 13 and 8 , 18, ‘048 discloses all limitations of subject matter, as applied to preceding claims 1-2, 11-12, 6-7,  and 16-17 respectively, with the exception of following limitation, which is disclosed by ‘168 as follows:
	wherein the paging message carries UE information, and the UE information at least comprises: a UE Identifier (ID) of the UE and the random access control information.  
	(‘168: see [0035], Common transport channels where UE identification is performed by using the RNTIs at least comprise the following channels: Random Access Channel (RACH), used for transmission of relatively small amount of data, e.g., signaling for initial access or non-real-time dedicated control or traffic data;--}
	It would have been obvious to a person of ordinary skill before the effective date of invention to combine the limitation of ‘168 with those of ‘048 in view of ‘628 for the advantage of compatible multimedia communication service.

For claims 4, 14 and 9 , 19, ‘048 discloses all limitations of subject matter, as applied to preceding claims 1-2, 11-12, 6-7,  and 16-17 respectively, with the exception of following limitation, which is disclosed by ‘168 as follows:
	wherein acquiring the random access control information from the paging message comprises: 

	(‘168: see [0035], Common transport channels where UE identification is performed by using the RNTIs at least comprise the following channels: Random Access Channel (RACH), used for transmission of relatively small amount of data, e.g., signaling for initial access or non-real-time dedicated control or traffic data;--}
	It would have been obvious to a person of ordinary skill before the effective date of invention to combine the limitation of ‘168 with those of ‘048 in view of ‘628 for the advantage of compatible multimedia communication service.

Claims 5, 15 and 10-20  are rejected under 35 U.S.C. 103 as being unpatentable over ‘048 in view of ‘628  as applied to claims 1-2, 11-12, 6-7,  and 16-17, above, and further in view of Sun et al (US 20190124650), henceforth, ‘650.
For claims 5, 15 and 10-20 , ‘048 discloses all limitations of subject matter, as applied to preceding claims 1-2, 11-12, 6-7,  and 16-17 respectively, with the exception of following limitation, which is disclosed by ‘650 as follows:
	wherein the random access control information comprises at least one of: random access priority information, random access resource information, or random access time information.  
	(‘650: see [0070], random access control information, for example but not limited to, random access preamble group information, random access preamble format and RACH resources for sending the random access preamble etc. In one embodiment, the first control signaling may include all system information which is compulsive at least at the access phase. --}
	It would have been obvious to a person of ordinary skill before the effective date of invention to combine the limitation of ‘650 with those of ‘048 in view of ‘628 for the advantage of broadcast control information to enable the device to perform the access procedure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday to Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, george eng, can be reached at telephone number 571-2727495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647